DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35, 38-40 and 46-47, and their dependent claims, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 35 and 40, and therefore their dependent claims, recite the limitation “material adapted to reflect, and/or emit and/or absorb infrared radiation.”  It is unclear how “adapted to” limits the claim (e.g. if/how is a material that is adapted to reflect and/or emit and/or absorb infrared radiation different from a material that reflects and/or emits and/or absorbs infrared radiation).  For the purpose of examination, the claimed limitation is interpreted as being met by a material that reflects and/or emits and/or absorbs infrared radiation.
Claims 38 and 39 recite the limitations “the inner side,” “the user” and “the amount of said first yarn.”  There is insufficient antecedent basis for these limitations in the claims.
Claim 46 recites the phrase "preferably," which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 47 recite the limitations “said cosmetic compound” and “said threshold temperature.”  There is insufficient antecedent basis for these limitations in the claims.


Claim Rejections - 35 USC § 102 or 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 35-37, 40-41, 43-44, 46 and 48-49 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lopez et al. (US 2008/0128941 A1).
Regarding claims 35, 40-41 and 43-44 Lopez et al. (“Lopez”) teaches a process that would permit different additives to be introduced in the polymer matrix of fiber or polymers and therefore prolong their effect, wherein to achieve this, it is proposed to use nano/microparticles of porous materials as capsules (microcapsules as claimed) (see [0058]; also [0034], [0070]).  Lopez teaches that the porous materials (with melting points and/or decomposition temperatures higher than the process temperature of the fiber to additivate) are selected from a group that includes (among others) metal oxides, e.g. silica, alumina, titanium dioxide, magnesium oxide and zinc oxide (granules of material adapted to reflect, and/or emit and/or absorb infrared radiation as claimed) ([0013]-[0014], [0028] and Fig. 5).  Lopez teaches that the additives to encapsulate are among others: perfumes, essences, cosmetics (anti-cellulite, firming, anti-oxidant, down retardant, moisturising, deodorant, aloe-vera, essential oils, collagen, natural extracts, etc.), menthol, anti-mosquito, anti-stain, anti-odour, anti-mite, medicines (anti-inflammatories, cicatrising, vitamins, antibiotics, etc.), chromophores, dyes, colorants, etc. (at least one cosmetic compound as claimed) ([0044], [0052], [0060], [0096]).  
Lopez teaches wherein manufacturing processes which the fibers might undergo include weaving, and that the additivation process will permit a wide variety of end products to be obtained, including among others: sports clothes, underwear, garments and articles for protection, and textiles and plastic articles for the medical sector (a garment comprising a fabric formed by at least one first yarn and at least one second yarn as claimed
In the event that Lopez is found not to explicitly disclose a garment comprising a first yarn and a second yarn, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have included a plurality of the fibers taught by Lopez into garments in order to confer special properties to the garments ([0089]-[0090]).

Regarding claims 36-37, Lopez teaches incorporation of particles of the porous material (capsules) into the polymer matrix of the fiber (Abstract, Fig. 5 and [0080]-[0087]).
Regarding claim 46, Lopez teaches wherein If, following the encapsulation, no post-treatment is carried out for blocking the outlet of the additive, then non-permanent
encapsulation thereof is obtained (FIG. 5), wherein the additive encapsulated in the porous material will exit from the pore of that material by diffusion, with controlled dosing of the additive being produced ([0079]).
Regarding claims 48-49, Lopez teaches, in an embodiment, nylon 6 yarn ([0093] and Example 1.

Claim Rejections - 35 USC § 103

Claims 38-39, 42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US 2008/0128941 A1), as applied to claim 35 above, in view of Teranishi et al. (US 6,528,162 B1).

Regarding claims 38-39, Lopez remains as applied above.

Lopez does not explicitly disclose wherein the inner side of said garment has, when in use and facing the user, an amount of said second yarn greater than the amount of said first yarn (claim 38), or only said second yarn (claim 39).

However, Teranishi teaches an acrylic synthetic fiber which has three functions required strongly by consumers, for example, deodorizing performance, antibacterial/bacteriostatic performance and water absorption/sweat absorption performance (Abstract).  Teranishi teaches that any method may be used as a nonwoven fabric contains 10% by weight or more of the fiber, for example, single-layer nonwoven fabric using a material alone or in combination with the other material, and multi-layer nonwoven fabric (cols. 5-6 lines 59-7). 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the garments of Lopez with 10% by weight or more of a fiber that comprises active components, alone or in combination with other material in single or multiple layers (e.g. primarily or entirely in a skin-facing layer), in order to provide the greatest amount of deodorizing performance, antibacterial/bacteriostatic performance and/or water absorption/sweat absorption performance while keeping the content of the acrylic synthetic fiber as small as possible, as suggested by Teranishi (Abstract and cols. 5-6 lines 49-20). 


Regarding claims 42 and 45, Teranishi teaches that the acrylic synthetic fiber comprises 0.5 to 20.0% by weight of a fine powder, used as an active component, which is a silicic acid metal salt or aluminosilicic acid metal salt having a three-component composition of 5-70% by weight of SiO2 , 5-80% by weight of MOn/2 and 1-35% by weight of Al2O3 in terms of oxide (M represents at least one metal selected from zinc, copper, silver, cobalt, nickel, iron, titanium, barium, tin, magnesium or zirconium, and n represents a valence of metal) (see col. 2 lines 38-45).

Claims 47 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US 2008/0128941 A1), as applied to claim 35 above, in view of Sinyagin (US 7105058 B1).

Regarding claim 47, Lopez remains as applied above.

Lopez does not explicitly disclose wherein said microcapsules have a plurality of holes covered by a membrane designed to allow said cosmetic compound to pass through said holes at a temperature higher than said threshold temperature.

However, Sinyagin teaches wherein microcapsules in which mixing of various components only occurs when the components are released from the encapsulating material by, for example, leaching through the encapsulating material, rupture from pressure applied to the encapsulating material, temperature, or degradation, for example bioabsorption or biodegradation, of the encapsulant (col. 14 lines 35-47).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the microcapsules of Lopez with a release mechanism triggered by temperature and/or degradation of the encapsulant in order to obtain controlled release of the encapsulated components, as suggested by Sinyagin (Abstract and col. 14 lines 35-47).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2013/0273365 A1 and 
US 2015/0223411 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789